                                                               USDC-SDNY
                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                  DOC#:
                                                               DATE FILED: 05/28/2021
 GERMAN PUMA, on behalf of himself and
 others similarly situated,

                          Plaintiff,

                           v.                                        19-CV-9824 (RA)

 DREAM TEAM PARTNERS, LLC, et al.,                                        ORDER

                          Defendants.




RONNIE ABRAMS, United States District Judge:

       It has been reported to the Court that the parties, following a settlement conference before

Magistrate Judge Sarah Cave, have reached an agreement to resolve this wage-and-hour action.

No later than June 28, 2021 the parties shall take one of the following three actions:

           1. Consent to conducting all further proceedings before Judge Cave by completing

               the following form: http://www.uscourts.gov/forms/civil-forms/notice-consent-

               and-reference-civil-action-magistrate-judge. As the form indicates, no adverse

               substantive consequences will arise if the parties choose not to proceed before

               Judge Cave.

           2. Submit a stipulation or notice of voluntary dismissal without prejudice pursuant to

               Federal Rule of Civil Procedure 41.

           3. Submit a joint letter setting forth their views as to why their settlement is fair and

               reasonable and should be approved, accompanied by all necessary supporting

               materials, including contemporaneous billing records for the attorney’s fees and

               costs provided for in the settlement agreement. In light of the presumption of public
            access attaching to “judicial documents,” see Lugosch v. Pyramid Co. of Onondaga,

            435 F.3d 110, 119 (2d Cir. 2006), the parties are advised that materials on which

            the Court relies in making its fairness determination will be placed on the public

            docket, see Wolinsky v. Scholastic Inc., No. 11-CV-5917 (JMF), 2012 WL

            2700381, at *3–7 (S.D.N.Y. July 5, 2012).

            The parties are also advised that the Court will not approve of settlement

            agreements in which:

            (a) Plaintiffs “waive practically any possible claim against the defendants,

               including unknown claims and claims that have no relationship whatsoever to

               wage-and-hour issues,” Gurung v. White Way Threading LLC, 226 F. Supp. 3d

               226, 228 (S.D.N.Y. 2016) (internal quotation marks omitted); and

            (b) Plaintiffs are “bar[red] from making any negative statement about the

               defendants,” unless the settlement agreement “include[s] a carve-out for

               truthful statements about [P]laintiffs’ experience litigating their case,” Lazaro-

               Garcia v. Sengupta Food Servs., No. 15 Civ. 4259 (RA), 2015 WL 9162701, at

               *3 (S.D.N.Y. Dec. 15, 2015) (internal quotation marks omitted).

SO ORDERED.

Dated:   May 28, 2021
         New York, New York

                                              Ronnie Abrams
                                              United States District Judge




                                                 2
